 CI (ARLES E DABOLL, JR311paycheck to the office employees of the same date. TheRegional Director concluded that the timing of the increasewas designed by the Employer to influence the outcome of theelections. The Regional Director therefore recommended thatthe elections be set aside.The Employer contends that the increase was granted onJanuary 9 because it was the first regular payday after itreceived notice of approval of the increase by the WageStabilization Board. However, nothing in the Wage StabilizationBoard ruling required that the Employer give the increaseon that date, or precluded the Employer from waiting a fewmore days until after the election before granting the in-crease. In granting the increase despite the imminence of theelections, the Employer repeated essentially the same conductwhich impelled the Board to set aside the prior elections ofMarch 13, 1952. Those elections were set aside because theEmployer only 10 days before the elections granted anincrease to about one-third of the eligible voters. The Boardsaid:"No reason appears why the Employer could not havepostponed this March 3, 1952, increase until after the election.In view of the foregoing, we find that the purpose of the grant-ingof this increase in wages, particularly in view of itstiming, was to influence the results of the elections; and thatthe granting of such increase interfered with the elections." 8For similar reasons, we find that the January 9, 1953,increase interfered with the elections of January 14.We, accordingly, sustain Objection No. 2 filed by thePetitioner to the conduct of the elections. We shall, therefore,set aside the elections of January 14, 1953, and direct newelectionsat suchtime astheRegional Director advises theBoard that the circumstances permit a free choice amongthe employees herein concerned.[The Boardset asidethe elections.]8101 NLRB 55CHARLES E. DABOLL, JR.andCLARENCE B. SELLSOPERATIVE PLASTERERS' AND CEMENT MASONS' INTER-NATIONAL ASSOCIATION, AFL, LOCAL UNION797 andCLARENCE B. SELLS.CasesNos. 20-CA-707and20-CB-244. June 3, 1953DECISION AND ORDEROn March 31, 1953, Trial Examiner David F. Doyle issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondents had engaged in and were engagingincertain unfair labor practices,and recommending thatthey cease and desist therefrom and take certain affirmativeaction,as set forth in thecopyof the Intermediate Report105 NLRB No. 44291555 0 - 54 - 21 312DECISIONSOF NATIONALLABOR RELATIONS BOARDattached hereto. Thereafter, the Respondents filed exceptionsto the Intermediate Report.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, andthe entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, withthe exceptions, modifications, and additions set forth below.The Trial Examiner found, and we agree, that the RespondentEmployer's operations affect commerce within the meaningof the Act. During the year 1952, the Respondent Employersimultaneously performed services in the States of bothCalifornia and Nevada, and thus conducted a multistate enter-prise.' And since the services performed in each of theseStatesduring this period was over $25,000 in value, theRespondentEmployer performed out-of-State services ofsuch value, irrespective of whether the Respondent Employer'sbase of operations during this period was either the State ofCalifornia or the State of Nevada.' Accordingly, there aretwo grounds on which we assert jurisdiction in this case.4THE REMEDYHaving found that the contract between the Respondentscontained illegal provisions, the Trial Examiner recommendedthat the Respondents cease giving effect to the entire contract.However, as no violation of Section 8 (a) (2) has been allegedor found, we shall limit our order in this respect to requiringtheRespondents to cease giving effect to the unlawful union-security provisions of the contract.5ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that Charles E. Daboll, Jr.,Las Vegas, Nevada, his officers,agents,successors, andassigns, shall:1.Cease and desist from:(a)Performing or giving effect to those provisions of hiscontractwithOperativePlasterers' and Cement Masons'InternationalAssociation, AFL, Local Union 797, which re-quire that employees be members of, or obtain a clearancefrom, that labor organization as a condition of employment.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnection with this case to a three-member panel [Members Houston, Murdock, andStyles].2 The Borden Company, Southern Division, 91 NLRB 628.9Stanislaus Implement and Hardware Company, Limited, 91 NLRB 618.4Arthur G McKee and Company, 94 NLRB 399.6 Acme Mattress Company, Inc., 91 NLRB 1010. CHARLES E. DABOLL, JR.313(b) Encouragingmembership in Operative Plasterers' andCementMasons' International Association,AFL, Local Union797, or in anyother labor organizationof its employees, byrequiringthatapplicants for employment be members of,orobtain a clearance from, the above-named Union as acondition of employment.(c) In anylikeor similar manner, interferingwith, re-straining,or coercing its employees in the exerciseof theirrights underSection 7 of the Act:2.Takethe following affirmativeaction whichthe Boardfinds willeffectuate the policiesof the Act:(a)Make whole ClarenceB. Sellsand Wesley Sinclair forany loss of earningssufferedas a resultof the discriminationagainst them in the manner set forth in the section of theIntermediate Report entitled"The Remedy."(b) Uponrequest,makeavailableto the Board or its agentsfor examinationor copying all payrollrecords, social-securitypaymentrecords, timecards,personnel records and reports,and all other records necessary or useful to an analysis ofthe amountof back paydue under the termsof this Order.(c) Postat its office inLas Vegas, Nevada, copies of thenotice attachedheretoas Appendix A.6 Copies of such notice,tobe suppliedby theRegional Directorfor the TwentiethRegion, shall,after beingduly signed by a representative ofCharles E. Daboll, Jr';, lie posted immediately upon receiptthereof andmaintainedby' it for sixty (60) consecutive daysthereafter in conspicuousplaces; including all places wherenotices to employeescustomarilyare posted.Reasonablesteps shall be taken to insurethat suchnotices are notaltered,defaced, or covered by other material.(d)Notify theRegionalDirector for the Twentieth Region,inwriting,within ten (10) days from the date of this Orderwhat stepshave been takento compl'y'heiewith.Upon the sameconsiderations,tie NationalLabor RelationsBoard herebyorders thatOperativePlasterers'and CementMasons' InternationalAssociation; AFL, Local Union 797, itsofficers;representatives,and agents,shall:1.Cease anddesist frorri:(a) Performingor giving effect tothose provisions of itscontract with Clark E. Daboli, Jr., which require that em-ployees bemember's, bf, orreceive a clearancefrom, theUnion as a condition of employment.(b)Causingor attemptingto cause Charles E. Daboll, Jr.,to discriminate against anyof its employeesor applicants foremployment because suchemployees are not members of, orhave notobtained a clearancefrom the above-named labororganization,except inconformity withSection 8(a) (3) ofthe Act.(c)Restrainingor coercing employeesof Charles E. Daboll,Jr., in the exerciseof theirrights underSection 7 of the Act.6In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuantto a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an Order " 314DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)Make whole Clarence B. Sells and Wesley Sinclair forany loss of pay suffered by reason of the discriminationagainst them in the manner set forth in the section of theIntermediateReport entitled"The Remedy,"and notify inwriting the Respondent Employer, Sells,and Sinclair that theUnion has withdrawn its objection to the employment of thetwo named employees.(b) Post at its business office in the Las Vegas,Nevada,area copies of the notice attached hereto as Appendix B.' Copiesof such notice,to be furnished by the Regional Director fortheTwentieth Region, shall,after being signed by a repre-sentative of said Union, be posted by it immediately uponreceipt thereof and maintainedby itfor sixty(60) consecutivedays thereafter in conspicuous places, including all placeswhere notices to members customarily are posted.Reasonablesteps shall be taken to insure that such notices are notaltered,defaced,or coveredby othermaterial.(c)Additional copies of Appendix B, to be furnished by theRegional Director,shall be signed by a representative ofthe said Union and forthwith returned to the Regional Direc-tor.These notices shall be posted on the bulletin boards ofCharlesE.Daboll,Jr.,where notices to employees arecustomarily posted.(d) Notify the Regional Director for the Twentieth Region,inwriting within ten (10)days from the date of this Orderwhat steps have been taken to comply herewith.7 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuantto a Decision and Order"the words "Pur-suant to a Decree of the United States Court of Appeals,Enforcing an order."APPENDIX ANOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended,we hereby notifyyou that:WE WILL cease performing or giving effect to thoseprovisions of our contract with Operative Plasterers'andCement Masons'InternationalAssociation,AFL,Local Union 797, which require that employees be mem-bers of, or obtain a clearance from, that labor organiza-tion as a conditionof employment.WE WILLNOT enter into, renew,or enforce anyagreement with said labor organization which requiresour employees to be members of, or obtain a clearancefrom, that labor organization as a condition of employ-ment, except in conformity with the Act, as amended. CHARLES E. DABOLL, JR.315WE WILL NOT encourage membership in said labororganization by discriminatorily refusing to hire appli-cants for employment because they have not receivedtheclearance of the above-named labor organization,or in any other manner discriminate in regard to hire ortenure of employment, or any terms or conditions ofemployment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them in Section 7 of the Act,except to the extent that such right may be affected by anagreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) of the Act.WE WILL make Clarence B. Sells and Wesley Sinclairwhole for any loss of pay suffered as a result of thediscrimination against them.All our employees are free to become, to remain, or torefrain from becoming or remaining members of the above-named union or any other labor organization, except to theextent that this right may be affected by an agreement inconformity with Section 8 (a) (3) of the Act, as amended.CHARLES E. DABOLL, JR.,Employer.Dated ................By .....................................................(Representative)(Title)This noticemust remain posted for60 days fromthe datehereof, and must not be altered, defaced,or covered by anyother material.APPENDIX BNOTICE TO ALL OFFICERS, REPRESENTATIVES, AGENTS,AND MEMBERS OF OPERATIVE PLASTERERS' AND CEMENTMASONS' INTERNATIONAL ASSOCIATION, AFL, LOCALUNION 797Pursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notifyyou that:WE WILL cease performing or giving effect to thoseprovisions of our contract with Charles E. Daboll, Jr.,which require that employees be members of, or receivea clearance from, our union as a condition of employment.WE WILL NOT enter into, renew, or enforce anyagreementwith the above-named employer which requiresemployees to be members of, or obtain a clearance from, 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDour union as a condition of employment,except in con-formitywith the provisionsof the Act,as amended.WE WILL NOTcause or attempt to cause anyemployerto discriminate against employees in regard to their hireor tenureof employmentor any term or condition ofemployment in violation of Section8 (a) (3) of the Act,as amended.WE WILL NOTinanymanner restrain or coerceemployeesofany employerin the exercise of rightsguaranteed them in Section7of the Act,except to theextent that such rightmay be affectedby an agreementrequiringmembership in a labor organization as acondition of employmentas authorized in Section 8 (a)(3) of the Act,as amended.WE WILL notifyClarence B. Sells,Wesley Sinclair,and Charles E. Daboll, Jr.,that we withdraw our objectionsto the employment of Sells and Sinclairby Charles E.Daboll, Jr.WE WILL makeClarence B. Sells and Wesley Sinclairwhole for any loss of pay suffered because of the discrim-ination against them.OPERATIVE PLASTERERS' AND CEMENTMASONS' INTERNATIONAL ASSOCIATION,AFL, LOCAL UNION 797,Labor Organization.Dated ................By....................................................(Representative)(Title)This noticemust remain posted for60 days from the datehereof, and must notbe altered,defaced,or covered by anyother material.Intermediate Report and Reccommended OrderSTATEMENT OF THE CASEUpon separate charges duly filed and later amended by Clarence B. Sells, an individual,against Charles E. Daboll, Jr., herein called the Employer, and Operative Plasterers' andCement Masons' International Association, AFL, Local Union 797, herein called the Union,the General Counsel of the National Labor Relations Board, herein called respectively theGeneral Counsel and the Board, caused the cases to be consolidated, and issued a complaintdatedOctober 21, 1952, against the Employer and the Union, collectively called herein theRespondents, alleging violations of the National Labor Relations Act, as amended, 61 Stat136, herein called the Act. Copies of the charges, the consolidated complaint, and noticeof hearing were duly served upon the Employer, the Union, and SellsPursuant to notice a hearing was held on November 13 and 14, 1952, and on February 4,195:3, at Las Vegas, Nevada, before the undersigned Trial Examiner, duly designated by theAssociate Chief Trial ExaminerThe General Counsel, the Employer, and the Union wererepresented by counsel, who participated in the hearing, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidence bearing onthe issues All parties were offered opportunity to argue upon the record and to file briefsNo agrument was had, but the Respondents filed a brief which has been considered CHARLES E. DABOLL,JR.317With respect to the unfair labor practices,the complaint alleged in substance that:(1)On or about January 1, 1950,1 the Employer and the Union executed a labor agreementviolative of the Act, in that it required individuals to obtain clearance from the Union beforetheEmployer would hire them, (2) on March 10, 1952, the Employer refused to employClarence B Sells and Wesley Sinclair for the reason that they had not obtained clearancesfrom the Union pursuant to the aforesaid labor agreement, (3) the Union attempted to causeand did cause the Employer to refuse to employ Sells and Sinclair because neither of themhad obtaineda clearancefrom the Union; (4) both the Employer and the Union by givingeffect to the terms of the labor agreement above mentioned are thereby discriminating inregard to the hire, tenure, and terms and conditions of employment of employees, therebyencouraging membership in a labor organization, (5) the Employer by the above conduct hasviolated Section 8 (a) (1) and (3) of the Act, and the Union has violated Section 8 (b) (1) (A) andSection 8(b) (2) of the ActAt the hearing the Respondents filed a verbal answer to the complaint, in which certainallegations of the complaint were admitted and others denied In general the Respondentsdenied the commission of any unfair labor practices Both Respondents also denied that theBoard has jurisdiction over the operations of the Employer, contending that Daboll's opera-tions did not affect interstate commerce within the meaning of the ActUpon the entire record in the case and from my observations of the witnesses, I makethe following:FINDINGS OF FACTLTHE BUSINESS OPERATIONS OF THE EMPLOYERThe above-named Employer is an individual who, prior to June 5, 1952, was a resident ofthe State of California. Daboll is a plastering contractor Apparently, until approximatelyDecember 20, 1951, he confined his business activities to the State of California During 1951his total receipts from all sources were $274,266 33. In that year he received $242,205from Michael Grayson, a general contractor,in payment for services and materials furnishedinplastering 433 residential units, which Grayson was building He received$32,061 33from other contractors for performing several smaller jobs In 1951 Daboll spent $51,205 80for such plastering materials as lath, sand,cement, andwire Allthismaterial was pur-chased and used within the State of California.On December 20, 1951, Daboll entered into a contract with the Federal Home DevelopmentCompany, Inc., to plaster 352 residential housing units which the Federal Home DevelopmentCompany, Inc., was building at Henderson, Nevada The Federal Home Development Company,Inc.,hereinafter referred to as Federal Homes, is a privately owned Nevada corporationwhichmaintains offices at Las Vegas, Nevada, and at Beverly Hills, California In thecourse of the construction which it performed, Federal Homes purchased steel from Michi-gan, lumber from California, and cabinets from Ohio. The total cost of these items for allunits was $343,100 The contract price for the labor and materials to be furnished by Dabollwas $323,000. Early in 1952 Daboll began performance of the contract, and in October 1952completed the plastering of all 352 units.By the terms of his agreement with Federal Homes,Daboll was to supply both the labor involved and the materials necessary to the completionof the contract. He ordered all building materials from the Atwater Company Limited ofLos_ Angeles, California, who shipped the material to the job site in Nevada These pur-chases amounted to $ 132,518, These materials were all used in the Henderson projectexcept for a small amount which was used on a small job at Las Vegas, Nevada, for whichDaboll was paid $ 2,400. Over objection by the General Counsel, Daboll testified that approx-imately $ 55,000 worth of the material ordered from Atwater Company Limited was manu-factured by the Blue Diamond Company of Nevada, which mined, manufactured, and shippedthismaterial to the job site from its plant at Las Vegas. The remainder of the materialwas shipped to the job site from outside the State of Nevada The Henderson project andthe small job previously mentioned constituted Daboli's entire business operation for theyear 1952 in NevadaHowever, during the year 1952, Daboll performed services for various customers in theState of California, to the extent of $ 27,484 42. Daboll also testified that on June 5, 1952,he moved permanently from California to Nevada, and at that time moved his business intoNevada.iEvidently-this, date is a typographical error All parties agreed their relationship wasgoverned by a contract dated January 1, 1951, General Counsel's Exhibit No. 2 in evidence 318DECISIONSOF NATIONAL LABOR RELATIONS BOARDHenderson, Nevada, where the housing units were built, is a town of approximately 7,000population, situated approximately 12 miles from Las Vegas. Henderson is the site of severallargeindustrial plants which are connected with the magnesium industry, which in turn isconnected with the atomic energy program. Among the plants located at Henderson contrib-uting to the atomic energy program are Titanium Metals Corporation, Manganese Incor-porated,Western Electro-Chemical Company, Stauffer Chemical Company, and UnitedStates Lime Products Corporation. The residentialunitswere erected within walking distanceof these plants. However, there is no proof in this record that a person connected withdefense production has any priority as to the rental or purchase of any of the housing unitserected by Federal Homes. Apparently the rental or purchase of the units is offered to thegeneral public, without regard to personal occupation.On the basis of the above facts, the General Counsel contends that the operations of Dabollaffect interstate commerce on two points. The first is that Dabollis conducting a multistateenterprise by performing plastering work in each of the States of Nevada and California toan extent above $25,000 in value. The second point is that Daboll's operations, regardedin connection with the entire housing project of Federal Homes, which is situated near acenter of defense activity, substantially affects the national defense.The Respondents on the other hand contend that Daboll's operations did not bring intoeither California or Nevada, from outside the boundaries of either State, sufficient materialstobring his operations within the legal definition of interstate commerce. Respondentsclaim that Daboll is simply a small plastering contractor who for a portion of his timeoperated in California, and who at a later period operated in the State of Nevada, whichon June 5, 1952, became his home, and the sites of his business operations.The question is a close one. However, on the basis of all the evidence, I find that Dabolloperated on a two-State basis. In 1951 he performed services in the State of California inthe amount of $ 274,266 33 However, with the advent of the job at Henderson, Nevada, hisoperationsextended across State lines. In 1952, he simultaneously performed servicesin the State of California in the amount of $27,484.42, and services in the State of Nevadain the amount of $323,000. In view of this simultaneous operation in two States, I find thatDaboll was conducting a multistate enterprise in the States of California and Nevada and,since he performed services of a value over $25,000 in each State in the year 1952, that hisoperationsaffectcommerce within the meaning of the National Labor Relations Act asdefined in previous cases of the Board.2With the General Counsel's contention that Daboll's operations substantially affected thenational defense, I cannot agree. There is no evidence that the Federal Homes project wasother than a private project of a private corporation, financed by private funds, for the pur-pose of privategain.Though the houses were built in the vicinity of certain plants whichproduce products ultimately used in the national defense program, that fact is not sufficientto sustainthe allegation that Daboll's operations substantially affect the national defense.For the reasons stated above, I find that the Employer is engaged in interstate commercewithin the meaning of the Act.II.THE UNIONOperative Plasterers' and Cement Masons' International Association, AFL, Local Union797, isa labor organizationwithin the meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The illegal contractAt the hearing the Respondents admitted that the hiring procedures followed on the Hender-son job were set forth in a contract dated January 1, 1951, executed by the Master Plasterersof Las Vegas and the Union. The Employer is not a signatory of this contract, but it is clearthat the Employer and the Union adopted this contract sometime prior to hiring men forthe Henderson job, and that in all hiring for the job, the contract was rigidly enforced bytheRespondents. The General Counsel's complaint alleges that this agreement containsa union-security clause which requires individuals to obtain clearances to work from theUnion, before the Employer may hire them. The terms of the contract establish this allega-tion. The contract in part reads as follows:2McKee and Company, 94 NLRB 399, 400; Stanislaus Implement and Hardware Co., Ltd ,91 NLRB 618. CHARLES E. DABOLL, JR.319The Employer does hereby agree and affirm that he does recognize the O. P. &-C E L A.,Local#797 as exclusive representative of all work performed which the Plasterers'have jurisdiction on and shall require that all Plasterers on the job shall bemembers ingood standing of this Local Union, known as the Party of the Second part. Evidence ofgood standing to be determined by the possession of a paid up current working BuildingTrades Card issued by the Secretary of Local No. 797.ThisLocal Union agrees to furnish competent men to all employers. Should anoccasion arise wherein the Local Union is unable to furnish requested men withinforty-eight hours after said requisition is placed, the employer shall be free to requestmen himself through other Local Unions, provided the employer abides by the Inter-national Constitution of the 0, P. & C. F. I. A., and the Constitution of the Local Unionand that the men have clearances from Local #797 before going to work. (Emphasissupplied.)B. The hiring procedure; the discriminationagainstSells and SinclairCharles E. Daboll, Jr , testified credibly that when he came to the Las Vegasarea to enterupon the Federal Homes contract he brought Fred Longstreet with him as foreman. Long-street, as Daboll's foreman of plasterers, gave daily supervision to the job. Daboll spentapproximately 2 days in each week on the job site. Longstreet had full authority to hire,fire,discipline, and direct the plasterers and laborers. Daboll testified that when he cameto the Las Vegas area he required a group of plasterers to perform the job. He found abona fide group of plasterers, capable of performing the job, in the Union. He made arrange-rs ants with the Union to provide him with plasterers, and thereafter all the men who werehired by Longstreet or Daboll were referred to the job by the Union.Clarence B. Sells, a colored man, testified credibly that he has been a plasterer forapproximately 15 years. For approximately 5 years prior to the time he came to the LasVegas area he had been a member of Local 400, Operative Plasterers and Cement FinishersInternationalAssociation of the United States and Canada, AFL, Santa Monica, California.Around September 11, 1951, work at Santa Monica became slack. He then journeyed toLas Vegas, where he met Wesley Sinclair, his brother-in-law, who was also a plasterer,and who had informed him that some work was available in the Las Vegasarea.Sells andSinclair went to the union hall and saw Jerry Berry, the business agent for the Union. Sellsasked Berry to accept his travelbook Berry told the men that there was no work in thearea for plasterers, and refused to accept Sells' travelbook. Berry told the men that therewere some jobs finishing cement and laboring in the area, and that if they switched over tothe appropriate trade local, they could perhaps find a job at thosetrades.Berry also toldthemen that if some plastering work arose he would let them know. For some time there-after both men worked as laborers in the Las Vegasarea,while they sought jobs throughoutthe area at their trade of plastering. During all this time the men kept in touch with Berrywho told them that there were no plastering jobs available.On or about March 10, 1952, Sells and Sinclair went to the project at Henderson whereDaboll was performing the plastering for Federal Homes. They sought out Foreman Long-street and asked him if he needed plasterers Longstreet said he needed plasterers but that hecould not hire the men, that they would have to obtain a clearance from the Union. He'took the men aside from the job to a place where he could speak to them privately. He toldthem that they had to see Jerry Berry, the representative of the Union, because Berry didallthehiring on the job. Longstreet told them that if he hired them without a clearancefrom the Union, Berry would pull all the men off the jobSells and Sinclair then went again to see Jerry Berry. They located Berry atthe unionhall and told him that Longstreet would put them to work the following morning if Berrywould give them a clearance. Berry became very angry and said that Longstreet didn't knowwhat he was talking about, that if Longstreet needed plasterers, Berry would know aboutit.The men repeated to him Longstreet's assurance of work, and again asked that they begiven clearance. Berry again refused clearance, saying that there was no work for them.A few days later Sells went back to Henderson and saw Longstreet on the project. WhenLongstreet saw Sells, Longstreet immediately threw up his hands and told Sells that hecould not employ him without a clearance. Sells then obtained a job with the Tee PlasteringCompany as a hod carrier. After working about 2 weeks as a hod carrier, he quit the joband went back to Berry and told Berry that he had quit carrying the hod, and that he wantedwork at his trade as a plasterer. He also paid Berry $28 dues which he owed the Union. At 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis time Sells spent considerable time at the union hall waiting for a job.On occasionhe saw other plasterers obtain clearancesfrom Berry.He called this situationto Berry'sattentionbut Berry told him that there wasno job as plasterer available to Sells.On severallater occasionsSells spoke to both Longstreetand Berry,withoutobtaining employment.Sellsfiledthe instantcharges withtheBoard on April 29,1952. On that dateMiller, afield examinerfor the Board,interviewedboth Sinclairand Sells.Miller then accompaniedthemen toDaboll's office where they saw Daboll.Miller explained the situation,and Dabollsaidthathe personally was willingto give themen a job,but that hecould not do it as theUnion had his hands tied.In the course of this conversation,Sinclair and Sells spoke aboutbeing discriminated against because oftheircolor.Dabollsaid thathe had employed manycolored plasterersinLos Angelesbut inLas Vegasthe matter was out ofhis hands, thathe employed only menwho had obtainedclearance from the Union and that he couldn'tgive the men ajobwithouta clearance fromthe Union.On this same date,Sells againwenttotheLocal and talkedto Berry and received the same answer,that there was nowork for him.Sellsstatedthat the Unionmaintains a list of plasterers who are out of work, at theunionhall,and that he hadrequestedBerry on manyoccasions to put his name on the listbut thatBerry had never complied withhis request.Wesley Sinclair and Annabelle Sellsboth testifiedcrediblycorroborating certain portions of Sells' testimony. I credit thetestimony of thesethree witnesses.Jerry Berrytestified as a witness for the RespondentUnion.He testified that he firsttalked with Sells aroundSeptember 1, 1951.Sells askedhim forwork on that occasion, andhe explained to Sells thatwork was veryslow, and thatthe Unionhad a large number ofmembers out of work.Berry deniedthat herefused to accept Sells' book.He testified thathe toldSells thathe would accepthis book,but that there wasn't any work for him, and ifhe had anyknowledgeof wherehe could get a job, he might as well keephis book. Later,on November13, 1951,when Sells again presentedhis book fordeposit, Berry accepted it.About aweek after deposit ofthe book,Sells again cameto the officeand asked Berryforwork.Berry again toldhim therewere a lot of men outof work,and there wasn't anywork at the time.Berryadmitted that Stills came to the office onhalf a dozen occasionsand that Berry alwaystoldhim thatthere wasn't any work.On a couple of occasions Berrysaw Sells on different construction jobs where Sells was working as a laborer.On thoseoccasions he also told Sells that there was no work.Berrystated that on one occasionSells'wife called him on the telephone and asked him how work was, and he told her therewasn'tany work at thattime.Berry explained that on some occasions he had as high as20 to 30 menout of workat a time andthatsome of these men had been out of work aslong as 6 months.Berry stated that no employer had ever requested that Sellsbe dispatchedto thejob.Berry also admitted that in assigningworkfrom the out-of-work list, a pre-ference was given to members who were residents of Las Vegas.Berry's testimony that no jobs were available during the time that Sells and Sinclair wererequesting work was provenfalse byrecords of the Employer,whichwere produced pursuantto a subpena issued by the General Counsel. These records established that in the periodbeginningwiththe payroll period ofMarch 5,1952,and ending with the payroll period ofApril 30, 1952,Daboll through the Union hired approximately 28 plasterers,all of whomwere steadily employed on the project thereafter.Berryalso testified that the contract between the Master Plaster Contractors and theUnion, datedJanuary 1, 1951, wasoriginallysignedby the partiesin the year 1946, andthat the contract in evidence,3dated January1, 1951,was the contract for that year. Hetestified that no changes were made by the parties in the contract during the period 1946to 1951,except on the subject of wages.Wages were negotiated annually between 1946 and1951.Ido not credit the testimony of Berry.His testimony that there were no plastering jobsavailable in the Las Vegas area duringMarch and April1952 is established to be false by thepayroll records of the Employer.Furthermore,Berry'sdemeanor and bearing on the witnessstand were not such as to inspire confidence.Concluding FindingsItisworthy of note that the testimony of Sells, his wife,and Sinclair is practically un-disputed in this record. Both the Employer and the Union admit that Sells and Sinclairwere not given clearance and were not hired at a time when the Union was referring plastererssGeneral Counsel's Exhibit No. 2 in evidence. CHARLES E. DABOLL, JR.321to the job and the Company was accepting these men as employees.The Respondents seekto escape responsibility for this discrimination by a rather ingenious defense.It is the claim of the Respondents that the pertinent union-shop provisions,including thatof clearance,were originally set up in a contract between the Master Plumbers of Las Vegasand the Union in the year 1946,sometime prior to the enactment of the Labor-ManagementRelationsAct of 1947; that the contract was automatically renewed from year to year,except that wages were negotiated annually,and that therefore the contract dated January 1,1951, is lawful, and unaffected by the Labor-Management Relations ActThe Respondentsclaim that the January 1,1951,contract is in reality the 1946 contract,which has been"extended"within the meaning of the court's decision in Clara-Val Packing Co.,191 F. 2d556 (C.A. 9), and International Ass'n.of Heat and Frost Insulators and Asbestos Workers,Local No. 7, AFL,199 F.2d 321(C. A. 9).Ifind that contention to be without merit.In the first place,I find Respondents'evidenceis insufficient to establish that the contract dated January 1, 1951, is in fact a 1946 contractbetween the Master Plasterers and the Union"extended"into 1951.Respondents have notintroduced in evidence any document purporting to be the original 1946 contract. Such adocument would, of course,be the best evidence on that point.The Respondents base theircontention on the unsupported testimony of Jerry Berry,business agent of the Union, thatthe contract in evidence is the same contract which was executed in 1946.Heretofore I havestated that I found a very substantial portion of Berry's testimony to be false.His testimonythat there were no jobs available in Marchand April 1952 was proven false by the Employer'srecords.Inasmuch as Berry's testimony has been entirely unreliable on one of the majorissues in the case,I do not accept his unsupported testimony on this point.The Respondents'contention is also without merit for a second reason.Even if we assumearguendo that the Master Plumbers of Las Vegas and the Union executed a contract in 1946governing wages,hours,and conditions of work for plasterers in the Las Vegas area, sucha contract would not be available as a defense to the Respondents in this proceeding. Dabollwas not operating in Nevada at that distant date, and could not have been a party to anycontract in 1946.Indeed he is not a signatory to the contract of January 1, 1951.The evidenceis that Daboll,at the time he undertook to perform plastering in the Las Vegas area, on orabout January 1,1952,agreed with the Union to adopt the January 1, 1951,contract betweentheMaster Plasterers and the Union.That was the first time that any contractual relation-ship existed between Daboll and the Union.Surely,these Respondents cannot now be per-mitted to claim that they are exempted fromthe operation of the Labor-Management RelationsAct because of a contract of other parties.For these reasons,I find that the only contracthere involved is that of January 1,1951, and that its terms are clearly violative of the Act.In that posture of the case,the violations of the Act alleged in the complaint are, for allpractical purposes,admitted.Upon the entire record I find that:(1)On or about January 1,1952,the Respondent Em-ployer and the Respondent Union entered into a labor agreement which contained a union-security clause which restricted employment to members of the Respondent Union and tothose individuals to whom the Union would issue a clearance for work;(2) pursuant tothat agreement the Respondent Employer on March 10,1952,refused to employ Clarence B.Sells and Wesley Sinclair,for the reason that they had not obtained work clearances fromthe Union;(3)by such action the Union caused the Employer to refuse to employ Sells andSinclair,as stated above; and(4) by giving effect to the terms of the aforementioned laboragreement,the Respondent Employer engaged in unfair labor practices within the meaningof Section 8 (a) (1) and(3) of the Act,and the Union engaged in unfair labor practices withinthe meaning of Section8 (b) (1) (A)and Section 8 (b) (2) ofthe Act.4V.THE REMEDYHaving found that the contract of January 1, 1951, between the Respondents contains illegalprovisions,itwillbe recommended that the Respondents cease and desist from givingeffect to the entire contract,5and from entering into, renewing,or enforcing any agreementwhich requiresmembership in the Union or clearance from the Union as a condition ofemployment.4Carpe -ir and Skaer,Inc , et al., 93 NLRB 188; Phoenix Tinware Co., 100 NLRB568;Mundet Cork Corporation,et al.,96 NLRB 1142.5 Nothing in these recommendations shall be deemed to require the Respondents to vary orabandon any substantive provision of such agreement or to prejudice the assertion by em-ployees of any rights they may have acquired thereunder. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Respondents engaged in unfair labor practices,itwill be recom-mended that they cease and desist therefrom and take certain affirmative action designedto effectuate the policies of the Act. It has been found that: (1) From March 10, 1952, untilthe completion of the plastering at the Henderson project, the Respondent Employer dis-criminated against Clarence B. Sells and Wesley Sinclair in their hire,tenure,terms,and conditions of employment; (2) such conduct by the Employer encouraged membershipin the Respondent Union and interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act; -and (3) the Respondent Union engagedin unfair labor practices by causing the above-named Employer to so discriminate,therebyrestraining employees in the exercise of rights guaranteedby the Act.Since it appears thatthe plastering on the Henderson project has been completed,and hiring in the building tradesis on a job basis,itwill not be recommended that employment be offered to Sells and Sinclairby the Respondent Employer. However, it is recommended that the Union notify the Employer,Sells, and Sinclair in writing that it has withdrawn its objections to the employment of Sellsor Sinclair, and that the Employer is free to employ those men on any job which may arisein the future.Having found that the Employer and the Union were jointly responsible for the discrimina-tion in the hire and tenure of employment of Sells and Sinclair,it is recommended that: (1)The Employer and the Union, jointly and severally, make Clarence B. Sells and WesleySinclairwhole for any loss of pay they may have suffered by reason of the discriminationagainst them,by payment to each of them of a sum of money equal to the amount he wouldnormally have earned as wages during the period of discrimination against him, less hisnet earnings during this period. This period begins in each case on March 10,1952,and endson the date uponwhichthe plastering on the Henderson job was completed.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.OperativePlasterers' and Cement Masons' International Association, AFL, LocalUnion 197, is a labor organization within the meaning of Section 2 (5) of the Act.2.By executing and enforcing the contract of January 1, 1951, the Respondent Employerhas engaged in and is engaging in unfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By interferingwith,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act,the Respondent Employer has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By causing the Respondent Employer to discriminate against employees in violationof Section 8 (a) (3) of the Act, the Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (2) of the Act.5.By restraining and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act,theRespondent Union has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7)of the Act.6[Recommendations omitted from publication.]6 The proposed findings of fact and conclusions of law submitted by the Respondents arehereby specifically not found.In the hearing the General Counsel moved that the Daboll Company, Inc.,a Nevada corpora-tionwhich has taken over the plastering contracting business of the Employer,be namedspecifically as a "successor"in this recommended order.The motion is hereby denied, onthe ground that the corporation is not a party to this proceeding,and has had no opportunityto present evidence on the question of whether or not it is Daboll's "successor,"as that termhas been legally defined That question can be resolved in an appropriate proceeding in whichthe corporation is made a party, if the need arises.Thisproceeding has extended to only apart of the evidence on that question.Until the corporation has had an opportunity to presentits evidence,the motion is premature.